Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 7-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following underlined claimed features by reference numerals, as described in the specification:
The internal and external gas washed surfaces of the trailing edge sections have continuous curvature at least at a transition from the mid-section to the trailing edge section and in a region that extends from the transition between the mid-section and the trailing edge section to a position where the trailing edge section has a thickness half that of the maximum thickness of the trailing edge section (claim 1, the second to last paragraph).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following claimed features by reference numerals, as described in the specification:

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 7, line 19, “form” should be changed to -- from --.

Claim Objections
Claims 1-10 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, the second to last line, “continuous” should be changed to -- the continuous --.
In claim 4, line 2, “the downstream” should be changed to -- a downstream --, for consistency.
In claim 5, line 1, “the downstream” should be changed to -- a downstream --, for consistency.
In claim 5, line 2, “the downstream” should be changed to -- a downstream --, for consistency.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, “the thickness” is unclear if this refers to the thickness of the pressure side wall, the suction side wall, or the thickness of the pressure side wall and the thickness of the suction side wall.
In claim 2, lines 1-2, “the trailing edge section” is unclear if this refers to the suction side trailing edge section, or the pressure side trailing edge section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiemann 6,709,237.
Disclosed is a blade for a gas turbine engine 10, the blade comprising: an aerofoil body 13 having a suction side 28, a pressure side 29, and a trailing edge near 27; an internal cooling passageway 21 provided in the aerofoil body; and an ejection slot 25 in fluid communication with the cooling passage and provided at the trailing edge of the aerofoil body; wherein the ejection slot is defined between an unnumbered pressure side wall and an unnumbered suction side wall; and wherein both the suction side wall and the pressure side wall include a mid-section and a trailing edge section adjacent the mid-section, and wherein the thickness of the suction side wall and the pressure side wall reduces to define a taper with a wedge angle less than or equal to 20 degrees; and wherein the thickness reduces such that internal and external gas washed surfaces of the trailing edge sections have continuous curvature at least at a transition T from the mid-section to the trailing edge section and in a region R that extends from the transition 
 The entire gas washed surface of the trailing edge section has continuous curvature (claim 2). 
 The maximum thickness of the trailing edge section of the suction side wall and/or the pressure side wall is at least 5% of the width of the ejection slot measured in a thickness direction of the blade, as this is an enormous range, and the range is clearly shown in the drawing figures (claim 3). 
 A downstream most point of the trailing edge of the suction side wall is chordally offset from the downstream most point of the trailing edge section of the pressure side wall (claim 4).
The blade is a turbine blade (claim 7). 
 A gas turbine engine 10 comprises the blade (claim 8). 
Note the annotated figure below.

    PNG
    media_image1.png
    737
    956
    media_image1.png
    Greyscale

Claims 1-3, 5, and 7-10, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thistle 2016/0208620.
Disclosed is a blade 64 for a gas turbine engine 20, the blade comprising: an aerofoil body 78 having a suction side 88, a pressure side 86, and a trailing edge 84; an internal cooling passageway 90c provided in the aerofoil body; and an unnumbered ejection slot adjacent 84 in fluid communication with the cooling passage and provided at the trailing edge of the aerofoil body; wherein the ejection slot is defined between an unnumbered pressure side wall and an unnumbered suction side wall; and wherein both the suction side wall and the pressure side wall include a mid-section and a trailing edge section adjacent the mid-section, and wherein the thickness of the suction side wall and the pressure side wall reduces to define a taper with a 
 The entire gas washed surface of the trailing edge section has continuous curvature (claim 2). 
 The maximum thickness of the trailing edge section of the suction side wall and/or the pressure side wall is at least 5% of the width of the ejection slot measured in a thickness direction of the blade, as this is an enormous range, and the range is clearly shown in the drawing figures (claim 3). 
The downstream most point of the trailing edge section of the suction side wall is chordally aligned with the downstream most point of the trailing edge section of the pressure side wall (claim 5).
The blade is a turbine blade (claim 7). 
 A gas turbine engine 20 comprises the blade (claim 8). 
A gas turbine engine 20 for an aircraft comprises an engine core comprising a turbine 46, a compressor 44, and a core shaft 30 connecting the turbine to the compressor; a fan 42 located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox 48 that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; wherein the turbine comprises the blade (claim 9). 

Note the annotated figure below.


    PNG
    media_image2.png
    767
    947
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over either (Tiemann 6,709,237 or Thistle 2016/0208620) in view of Gupta 2011/0293422.
Tiemann or Gupta disclose a blade for a gas turbine engine substantially as claimed as set forth above, but do not disclose that the trailing edge section comprises surfaces having both a concave and a convex curvature.

Gupta (figures 4-8) shows a blade for a gas turbine engine with a trailing edge section generally indicated at 50 with surfaces having both a concave and a convex curvature, for the purpose of enhancing wake mixing which results in fast dissipation of wake to reduce the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blade of either Tiemann or Gupta such that the trailing edge section comprises surfaces having both a concave and a convex curvature, as taught by Gupta, for the purpose of enhancing wake mixing which results in fast dissipation of wake to reduce the aerodynamic losses that would otherwise result when these wakes interact with neighboring blades/vanes and their corresponding flow structures.

Claims 9-10, as far as they are definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tiemann 6,709,237 in view of Thistle 2016/0208620.
Tiemann discloses a gas turbine engine substantially as claimed as set forth above, but does not disclose an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; wherein the turbine comprises the blade (claim 9), and does not disclose that the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor;  and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (claim 10).



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Tiemann such that it is of the type including an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; wherein the turbine comprises the blade, wherein the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor;  and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft, as taught by Thistle, an 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bariaud is cited to show a gas turbine blade wherein the thickness of a suction side wall and a pressure side wall reduces to define a taper with a wedge angle less than or equal to 20 degrees; and wherein the thickness reduces such that internal and external gas washed surfaces of trailing edge sections have continuous curvature at least at a transition from a mid-section to a trailing edge section and in a region that extends from the transition between the mid-section and the trailing edge section to a position where the trailing edge section has a thickness half that of the maximum thickness of the trailing edge section; wherein continuous curvature is defined as a constant curvature or a curvature that changes gradually. Bariaud could also have been applied as it anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.


Richards and Hancox are cited to show gas turbine engines with reduction gearbox arrangements similar to that of Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745